Title: To George Washington from Goose Van Schaick, 21 June 1782
From: Van Schaick, Goose
To: Washington, George


                  
                     Sir,
                     Albany 21st June 1782
                  
                  I am honored with your Excellencys Letter of the 12th Instant
                     covering Copy of Genl Lincolns of the same date to your Excellency.
                  Persuaded Sir that your Humanity will feel for a Man who having
                     expended for the greatest part of his patrimony in the public service, and past
                     seven years in the Army which might have been employed in making provision for
                     a dependant Family, I am most humbly to entreat your Excellency to forbear any
                     steps, prejudicial to me and my reputation, untill I know the result of one
                     more application to Congress which I have recently made, and in which I have
                     declared, that if no promotion can be granted me now that Genl James Clinton is
                     retired and that the State of New-York has not its due proportion of Genl
                     Officers, that I will Resign my Commission for which purpose I have transmitted
                     it to Philadelphia.
                  Your Excellency will readily believe that by thus deferring an
                     immediate compliance with your Order, proceeds only from the delicacy of my
                     Situation, and not from any unworthy Motive or improper disregard for a
                     General, whom I love and Honor. I am with the most profound respect Your
                     Excellencys most Obedt Humble servant
                  
                     G. V. Schaick
                     
                  
               